           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

KENNETH RAY PITTS
ADC #085938                                                    PLAINTIFF

v.                     No. 5:19-cv-297-DPM

THOMPSON, Nurse; MERRILL,
Nurse; C. DANIELS, Major; T. GIBSON,
Supervisor; THOMAS, Lieutenant;
and A. F. CULCLAGER, Warden                                  DEFENDANTS

                               ORDER
     Magistrate Judge Kearney has issued a corrected partial
recommendation, NQ 45.      The Court therefore declines the previous
version, NQ 42, as moot.   Pitts may submit objections to the corrected
recommendation, or he may rest on his previous objections, NQ 44.
     So Ordered.
                                   Q7yv,6.d_-..U f ,
                                                     {I
                                 D .P. Marshall Jr.
                                 United States District Judge

                                   JO   flh1 VMY   ,l(J).O
                                              I
